--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






























THIS LOAN AGREEMENT (“this Agreement”) is dated June 1, 2016.

 

AMONG:

 

I-Minerals Inc., a body corporate, continued under the laws of Canada, having
its head office at Suite 880 – 580 Hornby Street, Vancouver, British Columbia,
Canada V6C 3B6

 

(hereinafter called the “Company”)

OF THE FIRST PART

AND:

i-minerals USA Inc., an Idaho limited liability company, having an office c/o
the Company, at Suite 880 – 580 Hornby Street, Vancouver, British Columbia,
Canada V6C 3B6

 

(hereinafter called the “Subsidiary”)

OF THE SECOND PART

 

AND:

BV Lending, LLC, an Idaho limited liability company, having its head office at
Suite 201 – 901 Pier View Drive, Idaho Falls, Idaho, U.S.A. 83402

 

(hereinafter called “BV”)

OF THE THIRD PART

 

WHEREAS:

 

A. Pursuant to an agreement among the parties made as of January 27, 2014, as
amended by an amending agreement dated December 4, 2014 (hereinafter
collectively called the “Amended and Restated Loan Agreement”), the parties
revised certain of the terms and conditions of each of the Initial Agreement (as
hereinafter defined) and the Second Agreement (as hereinafter defined), and
provided that all cash advances to the Company pursuant to either the Initial
Agreement and the Second Agreement, together with all future cash advances
subsequent to the Effective Date thereof, were consolidated into one agreement
(with capitalized terms used in this Recital A. having the definitions contained
in the Amended and Restated Loan Agreement);

 

B. Pursuant to an agreement among the parties made as of February 18, 2015, as
amended by an amending agreement dated December 1, 2015 (hereinafter
collectively called the “Amended Loan Agreement”), BV agreed to provide
additional funding to the Company to advance its Bovill Kaolin Project in the
State of Idaho, U.S.A.;

 

C. As of May 31, 2016, BV had made cash advances to the Company of a total of
$11,244,280 pursuant to the Initial Agreement, the Second Agreement, the Amended
and Restated Loan Agreement and the Amended Loan Agreement;

 

D. The Company continues to require additional funding to advance its Bovill
Kaolin Project in the State of Idaho, U.S.A.;




--------------------------------------------------------------------------------

2

E. BV has agreed to provide additional funding to the Company pursuant to the
terms and conditions of this Loan Agreement;

 

F. The parties are desirous that all funding provided by BV to the Company
pursuant to either the Initial Agreement, the Second Agreement, the Amended and
Restated Loan Agreement, the Amended Loan Agreement and this Agreement be
consolidated into one agreement, being this Agreement; and

 

G. The Subsidiary is a wholly-owned subsidiary of the Company and is the legal
owner of the Helmer-Bovill Property hosting the Bovill Kaolin Project in the
State of Idaho, U.S.A. referred to in Recitals B. and C. herein;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH  that in consideration of these presents
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each of the parties, the parties hereby agree as
follows:

 

1. Definitions

 

1.01 In this Agreement, the following words and phrases shall have the following
meanings, namely:

 

  (a) “Advance” means the principal amount of cash advances from BV to the
Company pursuant to any of the Initial Agreement, the Second Agreement, the
Amended and Restated Loan Agreement, the Amended Loan Agreement and this
Agreement, as well as interest owing under the Amended and Restated Loan
Agreement (which includes interest owing under either the Initial Agreement or
the Second Agreement) and interest owing under the Amended Loan Agreement, as
well as interest owing under this Agreement, at BV’s election;

 

  (b) “Amended and Restated Loan Agreement” has the meaning set out in Recital
A. herein;

 

  (c) “Amended Loan Agreement” has the meaning set out in Recital B. herein;

 

  (d) “Bonus Shares” has the meaning set out in Exchange Policy 5.1;

 

  (e) “Bonus Warrants” has the meaning set out in Exchange Policy 5.1;

 

  (f) “Discounted Market Price” has the meaning set out in Exchange Policy 1.1;

 

  (g) “Effective Date” means the date of this Agreement as set forth on the
first page hereof;

 

  (h) “Exchange” means the TSX Venture Exchange;

 

  (i) “Exchange Policy 1.1” means TSX Venture Exchange Policy 1.1, entitled
“Interpretation”;




--------------------------------------------------------------------------------

 

3

  (j) “Exchange Policy 5.1” means TSX Venture Exchange Policy 5.1, entitled
“Loans, Bonuses, Finder’s Fees and Commissions”;

 

  (k) “Exchange Policy 5.9” means TSX Venture Exchange Policy 5.9, entitled
“Protection of Minority Security Holders in Special Transactions”;

 

  (l) “Exchange Rate” means the Bank of Canada Noon Rate for Canadian/U.S.
dollars on the applicable dates provided for herein;

 

  (m) “Indebtedness” means the principal amount of each cash Advance pursuant to
any of the Initial Agreement, the Second Agreement, the Amended and Restated
Loan Agreement, the Amended Loan Agreement and this Agreement, collectively, as
well as interest which is considered an Advance in accordance with sections 3.01
and 3.02 hereof;

 

  (n) “Initial Agreement” means the agreement among the parties dated September
19, 2012 pursuant to which BV agreed to advance up to $1,000,000 to the Company,
in tranches;

 

  (o) “Market Price” has the meaning set out in Exchange Policy 1.1;

 

  (p) “Second Agreement” means the agreement among the parties dated September
13, 2013 pursuant to which BV agreed to advance up to an additional $3,133,000
to the Company in tranches (in addition to the advances listed in paragraph 2.01
thereof);

 

  (q) “this Agreement” means this Loan Agreement.

 

2. Cancellation of Previous Agreements

 

2.01 The parties acknowledge and agree that each of the Initial Agreement, the
Second Agreement, the Amended and Restated Loan Agreement and the Amended Loan
Agreement are hereby considered to be cancelled and of no further force or
effect, with all of the Company’s obligations thereunder that have not been
previously fulfilled to be replaced by the Company’s obligations under this
Agreement. With respect to any date or time period occurring or ending on or
after the date hereof, the rights and obligations of the parties hereto with
respect to all matters previously governed by the Initial Agreement, the Second
Agreement, the Amended and Restated Loan Agreement and the Amended Loan
Agreement shall be governed by this Agreement.

 

2.02 The parties acknowledge and agree that the amount of Indebtedness owing
under this Agreement as of June 1, 2016 is $11,884,409.97, which amount is
inclusive of all prior cash advances made under each of the Initial Agreement,
the Second Agreement, the Amended and Restated Loan Agreement and the Amended
Loan Agreement, inclusive of accrued interest in the amount of $640,130.36 owing
by the Company to BV as of May 31, 2016, which interest shall be considered as
an Advance hereunder.


--------------------------------------------------------------------------------

 

4

3. Additional Cash Advances to be made

 

3.01 BV hereby agrees to advance up to an additional $2,965,000 in cash to the
Company in tranches in accordance with Schedule A attached hereto (individually
an “Advance” and collectively “Advances”), with each Advance to be considered a
secured loan accruing interest at the rate of twelve percent (12%) per annum
calculated from the date of each Advance as at May 31 and as at November 30 of
each year in which such interest is payable hereunder, such interest also to be
considered Advances hereunder over and above the amounts set forth in Schedule
A, unless BV elects otherwise, as provided for in paragraph 3.02 herein. If
applicable this interest will be considered an Advance received on the date such
interest is payable as provided for in paragraph 3.02 herein. (For greater
certainty, the parties agree that interest in the total amount of $640,130.36
owing by the Company to BV as of May 31, 2016 will be considered as Advances
hereunder.)

 

  The Company will repay to BV the principal amount of each Advance as provided
for in paragraph 7.01 herein. Advances hereunder, other than interest when
considered an Advance hereunder, will be made in accordance with Schedule A
attached hereto. Advances are to be made on the first business day of each month
in which Advances are to be made.

 

3.02 As provided for in paragraph 3.01 herein, interest owing on Advances will
also be considered Advances, unless BV elects otherwise, in which event it may
direct that the Company pay the interest owing on the Advances hereunder either
in cash or in common shares in its capital stock (“Shares”). In the event BV
elects to have the interest paid either in cash or in Shares, it will so notify
the Company within ten (10) business days prior to the date such interest
payments become due and payable. The interest will be due on or before June 30
and December 31 of each year in which such interest is payable hereunder. In the
event interest is to be paid in Shares, they would be issued at a deemed price
per Share equal to the greater of:

 

  (a) the Discounted Market Price of the Company’s common shares as of the close
of the market on the date of the Company’s news release announcing the proposed
payment of interest in Shares, provided that said news release shall be issued
on the date that BV elects to receive the payment of interest in Shares; and

 

  (b) the volume weighted average trading price (the “VWAP”) of the Company’s
common shares over the twenty (20) trading days prior to the date such interest
is calculated (being May 31 and November 30 each year), with the VWAP to be
calculated by dividing the total value of common shares of the Company as traded
on the Exchange (or on such other stock exchange or quotation system where the
majority of the Company’s trading takes place) by the total volume of shares
traded, with the amount of interest to be calculated in Canadian funds based on
the Exchange Rate as of the date such interest is calculated.

 

3.03 The Company shall pay to BV a late charge equal to five percent (5%) of
each payment due under this Agreement, or under any other instrument evidencing
or securing this Agreement, that is not paid in full within ten (10) days after
the applicable due date as provided for in paragraph 7.01 herein. Such late
charge shall accrue and be due as of the due date for such payment and
represents a reasonable estimate of fair compensation for the loss that may be
sustained by BV for the failure of the Company to make timely payment. Such late
charge shall be paid without prejudice to the right of BV to collect any other
amounts provided for hereunder or to pursue any other rights and remedies
available to BV under this Agreement, under any documents securing and/or
guaranteeing this Agreement, at law or in equity.


--------------------------------------------------------------------------------

 

5

 

3.04 All past due principal (whether in due course or by acceleration), past due
interest and past due late charges shall, both before and after judgment, bear
interest at the default rate of eighteen percent (18%) per annum compounded
monthly from and after the applicable due date, as provided for in paragraph
7.01 herein, until paid in full.

 

3.05 The Company agrees to pay any and all reasonable costs and expenses
(regardless of the particular nature thereof and whether incurred before or
after the initiation of suit or before or after judgment) which may be incurred
by BV in connection with the enforcement of any of its rights under this
Agreement and/or any instrument securing or guaranteeing this Agreement,
including but not limited to attorney fees and all costs and expenses of
collection.

 

3.06 The Company, and all sureties, guarantors, and endorsers hereof, severally
waive presentment for payment, demand, and notice of dishonor and nonpayment of
this Agreement, and consent to any and all extensions of time, renewals,
waivers, or modifications that may be granted by BV with respect to the payment
or other provisions of this Agreement, and to the release of any security, or
any part thereof, with or without substitution.

 

3.07 Notwithstanding any other provision contained in this Agreement or in any
instrument given to evidence or secure the obligations evidenced hereby:

 

  (a) the rates of interest and charges provided for herein and therein shall in
no event exceed the rates and charges which would result in interest being
charged at a rate equaling the maximum allowed by law; and

 

  (b) if for any reason whatsoever BV ever receives as interest in connection
with the transaction of which this Agreement is a part an amount which would
result in interest being charged at a rate exceeding the maximum allowed by law,
such amount or portion thereof as would otherwise be excessive interest shall
automatically be applied toward reduction of the unpaid principal balance then
outstanding hereunder and not toward payment of interest.

 

4. Bonus Shares and Bonus Warrants

 

4.01 As additional consideration for the cash Advances made by BV to the Company
for which Bonus Shares and Bonus Warrants have not yet been issued, and for the
cash Advances to be made by BV to the Company pursuant to paragraph 3.01 hereof,
the Company agrees to issue to or as directed by BV the Bonus Shares and Bonus
Warrants referred to in sub-paragraphs 4.01(a) and 4.01(b) herein as follows,
with such Bonus Shares and Bonus Warrants to be issued within ten (10) business
days of each of June 30 and December 31 of each year in which such securities
are to be issued hereunder, with the number of Bonus Shares and Bonus Warrants
to be calculated as set forth below:


--------------------------------------------------------------------------------

 

6

 

  (a) that number of Bonus Shares in its capital equal to seven and one-half
percent (7.5%) of the amount of the Advance, divided by the Market Price of the
Company’s common shares as of the close of business on the date of the Advance,
as adjusted by the Exchange Rate on the date of the Advance, subject to the
minimum price per share and the maximum number of Bonus Shares provided for in
Exchange Policy 5.1; and

 

  (b) non-transferable Bonus Warrants in the form attached as Schedule B,
entitling the holder to purchase up to that number of common shares of the
Company equal to seven and one-half percent (7.5%) of the amount of the Advance,
divided by the Market Price of the Company’s common shares as of the close of
business on the date of the Advance, as adjusted by the Exchange Rate on the
date of the Advance, subject to the minimum exercise price per share and the
maximum number of Bonus Warrants provided for in Exchange Policy 5.1;

 

  provided that:

 

  (c) each Bonus Warrant will entitle the holder to purchase one common share in
the capital stock of the Company at an exercise price stated in U.S. funds
determined by the Exchange Rate on the date of the Advance equal to the greater
of:

 

  (i) the Market Price of the Company’s common shares (subject to the minimum
exercise price provided for in Exchange Policy 5.1) as of the close of business
on the date of the Advance; and

 

  (ii) the VWAP of the Company’s common shares over the twenty (20) trading days
immediately prior to the date of the Advance;

 

  for a period expiring on the earlier of:

 

  (A) December 31, 2018; and

 

  (B) the date the amount of the Advance, together with all accrued interest
thereon, has been repaid in full;

 

  (d) pursuant to the provisions of subsection 2.2(e) of Exchange Policy 5.1, in
the event the amount of the Advance pursuant to which the Bonus Warrants were
issued is reduced or repaid during the first year of its term, the number of
Bonus Warrants which have not been exercised will, on a pro rata basis, have
their term reduced to the later of one year from the date of the issuance of
those Bonus Warrants and 30 days from the date of reduction or repayment of that
Advance; and

 

  (e) for greater certainty, Bonus Shares and Bonus Warrants shall not be
issuable in respect of interest which is deemed to be an Advance in accordance
with sections 3.01 and 3.02 hereof.

 

--------------------------------------------------------------------------------

 

7

5. Security for Advances

 

5.01 As security for the repayment of the Advances made or deemed to have been
made pursuant to any of the agreements which are to be considered cancelled and
of no further force or effect pursuant to section 2.01 hereof, which prior
Advances are considered Indebtedness under this Agreement, or pursuant to this
Agreement, together with all accrued and unpaid interest thereon, the Company
hereby grants, mortgages and charges in favour of BV, by way of a floating
charge, its undertaking and all of its other property and assets for the time
being, real and personal, movable and immovable, of whatsoever nature and kind,
both present and in the future (the “Property”), including all of the issued and
outstanding shares of the Subsidiary. For greater certainty, the parties
specifically acknowledge and agree that the charges hereby created in favour of
BV constitute a first charge and will rank pari passuwith the floating charge
granted in favour of BV in respect of cash advances made under the Initial
Agreement, the Second Agreement, the Amended and Restated Loan Agreement and the
Amended Loan Agreement, together with all accrued and unpaid interest thereon;
the parties also acknowledge and agree that these charges are in priority to any
and all specific or floating charges created by the Company in favour of any
other creditors. The Company and the Subsidiary each agree to take all steps and
actions as are reasonably necessary to assist BV with the registration of its
interest in the Property in any provincial, state or federal property or title
registries. It is also acknowledged by the parties that the Company shall be at
liberty to, in the future, create or suffer to be created mortgages, charges,
liens or encumbrances, by other specific charges or floating charges, ranking
subsequent to the floating charges hereby created; it is also acknowledged by
the parties that, unless otherwise specifically agreed to in writing by BV, the
Company shall not be at liberty to, and shall not create or suffer to be
created, any mortgage, charge, lien or encumbrance upon the Property or the
issued and outstanding shares of the Subsidiary ranking in priority to or pari
passuwith the charges hereby created, or to sell or dispose of the same
otherwise than in the ordinary course of its business as at present conducted.

 

5.02 The parties also agree that the security provided for in paragraph 5.01
herein will be cancelled and of no further force or effect in the event of the
repayment of the Indebtedness.

 

6. Board Representation

 

6.01 During the period any portion of the Indebtedness remains outstanding, the
Company, if requested to do so by BV, agrees to include an individual designated
by BV as one of management’s nominees for director in the notice of meeting and
information circular to be distributed to the shareholders of the Company in
connection with the next annual general meeting of its shareholders held
subsequent to its receipt of said request from BV.


--------------------------------------------------------------------------------

 

8

 

7. Repayment Provisions

 

7.01 The parties agree that the Company will repay the Indebtedness on the
earlier of:

 

  (a) December 2, 2017; and

 

  (b) in the event the Company enters receives the requisite financing for the
capital expenditures required to put the Bovill Kaolin Project into full
commercial production, five (5) business days following the closing of said
financing.

 

8. Participation Right

 

8.01 If at any time after the Effective Date hereof and for so long as any
Advance is outstanding, the Company proposes to issue or sell any common shares
or convertible securities (“Additional Securities”) other than:

 

  (a) pursuant to the exercise of any stock options granted under the Company’s
stock option plan; or

 

  (b) pursuant to the exercise of any share purchase warrants issued pursuant to
previously-completed private placements; or

 

  (c) for property interests other than money;

 

  BV shall have the right to subscribe for and purchase (directly or through an
affiliate) Additional Securities, at the price at which such Additional
Securities are offered for sale to other purchasers, up to its then pro rata
interest in the issued and outstanding common shares of the Company, in each
case, prior to giving effect to the issuance or sale of such Additional
Securities (the “Maximum Additional Securities”).

 

8.02 If the Company intends to authorize and/or issue Additional Securities that
give rise to BV’s rights pursuant to paragraph 8.01, the Company shall provide
notice to BV (the “Rights Notice”) no less than six business days before the
date on which the Company intends to issue Additional Securities giving rise to
BV’s rights pursuant to paragraph 8.01.

 

8.03 The Rights Notice shall provide the same information to BV regarding the
particulars of the issuance or sale of the Additional Securities as is provided
to other persons proposing to participate in the subscription for Additional
Securities. BV shall give notice (an “Acceptance Notice”) to the Company not
later than 5:00 p.m. (Vancouver time) on the fifth business day following the
receipt of any Rights Notice, setting out the number of Additional Securities,
if any, up to the Maximum Additional Securities, which BV intends to subscribe
for and purchase. Following receipt of an Acceptance Notice, BV shall be
entitled to participate in the subscription for Additional Securities in the
same manner as other persons subscribing for Additional Securities and shall be
entitled to subscribe for the number of Additional Securities specified in the
Acceptance Notice under such subscription.

 

--------------------------------------------------------------------------------

 

9

9. Acceptances and Approvals

 

9.01 The Company agrees to make application to the Exchange for its acceptance
for the issuance of any Shares payable in settlement of interest owing on any
Advances as provided for in paragraph 2.02 herein, and for the issuance of the
Bonus Shares and Bonus Warrants pursuant to paragraph 3.01 herein, which
applications will include all required supporting documents and information and
the applicable filing fees. The issuance of any such Shares, Bonus Shares and
Bonus Warrants will in each case be subject to the Company receiving written
acceptance from the Exchange therefor.

 

9.02 In the event the provisions of Exchange Policy 5.9 and Multilateral
Instrument 61-101 (each entitled “Protection of Minority Security Holders in
Special Transactions”) apply to any of the provisions of this Agreement, the
Company also agrees to seek the required approval of its shareholders thereunder
at its next annual general meeting of its shareholders, to be held on or before
December 31, 2016, in order to seek the requisite approval from its shareholders
for the provisions hereof requiring such approval.

 

10. Notices

 

10.01 All notices, payments and other communications given in connection with
this Agreement shall be in writing, and the respective addresses of the parties
for the service of any notice, payment or other communication shall be as
follows:

 

  (a) if to the Company:

 

  I-Minerals Inc.

  Suite 880 – 580 Hornby Street

  Vancouver, British Columbia, Canada

  V6C 3B6

 

  Attention: Barry Girling, Director

  Email: wbg@imineralsinc.com

 

  (b) if to the Subsidiary:

 

  i-minerals USA Inc.

  Suite 880 – 580 Hornby Street

  Vancouver, British Columbia, Canada

  V6C 3B6




  Attention: Barry Girling, Director

  Email: wbg@imineralsinc.com


--------------------------------------------------------------------------------

 

10

 

  (c) if to BV:

 

  BV Lending, LLC

  Suite 201 – 901 Pier View Drive

  Idaho Falls, Idaho, U.S.A.

  83402

 

  Attention: Cortney Liddiard, Chief Executive Officer

  Email: flyfish@ballventures.com

 

  with a copy to:

 

  Thel W. Casper, Esq.

  General Counsel to Ball Ventures, LLC

  P. O. Box 51298

  Idaho Falls, Idaho, U.S.A.

  83402

 

  Email: tcasper@ballventures.com

 

  Any notice, payment or other communication shall be sufficiently given if
delivered by email or by hand or by reputable courier service, or, absent postal
disruption, if sent by registered mail, postage prepaid, posted within either
Canada or the United States of America, to the parties at their respective
addresses for service as set forth above. Any notice, payment or other
communication shall be deemed to have been given and received on the first
business day on which it is presented during normal business hours at the
address for service of the addressee. Any party may change its address for
service by notice in writing to the other parties.

 

11. Time of the Essence

 

11.01 Time shall be of the essence of this Agreement.

 

12. U.S. Dollars

 

12.01 All references herein to dollar amounts are to lawful currency of the
United States of America, unless otherwise specifically provided for herein.

 

13. Headings

 

13.01 The headings contained herein are for convenience only and shall not
affect the meaning or interpretation hereof.

 

14. Singular and Plural, etc.

 

14.01 Where the context so requires, words importing the singular number include
the plural and vice versa, and words importing gender shall include the
masculine, feminine and neuter genders.


--------------------------------------------------------------------------------

 

11

15. Entire Agreement

 

15.01 This Agreement constitutes the only agreement among the parties with
respect to the subject matter hereof and shall supersede any and all prior
negotiations and understandings. This Agreement may be amended or modified in
any respect by written instrument only.

 

16. Severability

 

16.01 The invalidity or unenforceability of any particular provision of this
Agreement shall not effect or limit the validity or enforceability of the
remaining provisions of this Agreement.

 

17. Governing Law

 

17.01 This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein. The parties irrevocably attorn to the jurisdiction of the courts of
British Columbia, which will have non-exclusive jurisdiction over any matter
arising out of this Agreement.

 

18. Dispute Resolution

 

18.01 If any dispute arises between any of the Parties (the Parties in dispute
being the “Participants”) concerning this Agreement or its interpretation or the
respective rights, duties or liabilities of the Parties, then a Participant may
give to the other Participants notice in writing of the existence of such
dispute, specifying its nature and the point at issue and the Participants
agree:

 

  (a) to try to resolve the dispute by participating in a structured negotiation
with a mediator under the Commercial Mediation Rules of British Columbia
International Commercial Arbitration Centre (“BCICAC”);


  (b) where a dispute is not resolved by mediation within a period of 30 days
after the appointment of a mediator or within such further period of time to
which the Participants agree, any Participant may refer the dispute to be
finally resolved by arbitration under the BCICAC Rules.The appointing authority
will be the BCICAC, the case shall be administered by the BCICAC in accordance
with its “Procedures for Cases under the BCICAC Rules” and the place of
arbitration shall be Vancouver, British Columbia. The appointment by the BCICAC
is binding upon all of the Participants;


  (c) the arbitrator will give his decision in writing within three weeks of his
being appointed and the decision, both on the dispute and on the costs of the
arbitration will be final and binding upon the Participants;


  (d) the arbitrator will have full authority to rule on any question of law in
the same manner as any Judge in any Court of the Province of British Columbia
and the ruling of the arbitrator on any question of law will be final and
binding upon the Participants; and


--------------------------------------------------------------------------------

 

12

  (e) the failure of any Participant to abide by the decision of the arbitrator
is considered a material breach of this Agreement.


  This paragraph shall survive any termination of this Agreement and continues
in full force and effect notwithstanding any determination by a court or the
Parties that one or more other provisions of this Agreement are invalid,
contrary to law or unenforceable.

 

19. Successors and Assigns

 

19.01 The terms and provisions of this Agreement shall be binding upon and enure
to the benefit of each of the parties and their respective successors and
permitted assigns; provided thatthis Agreement shall not be assignable by any
party without the written consent of each of the other parties hereto.

 

20. Further Assurances

 

20.01 Each of the parties hereto shall do or cause to be done all such acts and
things and execute or cause to be executed all such documents, agreements and
other instruments as may reasonably be necessary or desirable for the purpose of
carrying out the provisions and intent of this Agreement.

 

21. Effective Date

 

21.01 This Agreement is intended to and shall take effect as of the date first
set forth above, notwithstanding its actual date of execution or delivery.

 

22. Counterparts and Facsimile

 

22.01 This Agreement may be executed in any number of counterparts by original,
facsimile or other form of electronic signature, each of which so executed shall
constitute an original and all of which taken together shall form one and the
same agreement.

 

IN WITNESS WHEREOF the parties have executed and delivered this Agreement as of
the day and year first above written.

 

Executed by
I-Minerals Inc.
in the presence of:

/s/ Thomas M. Conway         
Authorized Signatory


--------------------------------------------------------------------------------

 

13

 

 

Executed by
i-minerals USA Inc.
in the presence of:

/s/ B. Girling                                        
Authorized Signatory

 

Executed by
BV Lending, LLC

By:      Ball Ventures, LLC, an Idaho limited liability company, the Member

            Per:     /s/ Cortney Liddiard            
                       Cortney Liddiard, CEO




--------------------------------------------------------------------------------

 

A1





 

SCHEDULE A

 

 

 

 

2016

Budget

 

June

July

August

September

October

November

December

 

 

$300,000

$305,000

$210,000

$305,000

$1,025,000(1)

$175,000

$125,000

 

 

 

 

 

 

 

 

 

 

 

2017

Budget

 

January

February

March

April

 

 

 

 

 

$120,000

$150,000

$130,000

$120,000

 

 

 

 

 

 

 

 

 

 

 

 

 

  (1) This amount includes a good faith payment to the Idaho Department of Lands
to set the stage for a land swap. This good faith payment is estimated to be
$880,000 and will be held in trust pending the completion of the land swap. BV
will also be entitled to a lien or other security on said estimated deposit of
$880,000 if and when said deposit is made.

 





 

--------------------------------------------------------------------------------

 

B1








SCHEDULE B

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE ♦ ♦, ♦.

 

Without prior WRITTEN approval of the TSX Venture Exchange and compliance with
all applicable securities legislation, the securities represented by this
certificate may not be sold, transferred, hypothecated or otherwise traded on or
through the facilities of the TSX VENTURE Exchange or otherwise in Canada or to
or for the benefit of a Canadian Resident until ♦ ♦, ♦.

 

THESE WARRANTS AND THE SHARES ISSUABLE UPON EXERCISE THEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE EXERCISED IN THE UNITED
STATES OR BY OR ON BEHALF OF A U.S. PERSON OR A PERSON IN THE UNITED STATES
UNLESS AN EXEMPTION IS AVAILABLE FROM THE REGISTRATION REQUIREMENTS OF THE 1933
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.  “UNITED STATES” AND “U.S. PERSON”
ARE AS DEFINED IN REGULATION S UNDER THE 1933 ACT.

 

THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE 1933 ACT OR ANY
APPLICABLE STATE LAWS.

 

THIS WARRANT CERTIFICATE IS VOID IF NOT EXERCISED ON OR BEFORE

5:00 P.M. (Vancouver TIME) ON THE EXPIRY DATE (as defined in Article 1.1
herein).

 

WARRANT CERTIFICATE

 

I-Minerals Inc.

 

(Continued under the laws of Canada)

 

WARRANT

CERTIFICATE NO. «cert_no»

«number_of_warrants» WARRANTS entitling the holder to acquire, subject to
adjustment, one Common Share for each Warrant represented hereby.

 

THIS IS TO CERTIFY THAT

 

«registration»

 

(hereinafter referred to as the "holder" or the "Warrantholder") is entitled to
acquire for each Warrant represented hereby, in the manner and subject to the
restrictions and adjustments set forth herein, at any time and from time to time
until 5:00 p.m. (Vancouver time) (the "Expiry Time") on the Expiry Date (as
defined in Article 1.1 herein) one fully paid and non-assessable common share
("Common Share") in the capital of I-Minerals Inc. (the "Company").

 

The Warrants may only be exercised at the head office of the Company at
I-Minerals Inc., Suite 880 – 580 Hornby Street, Vancouver, B.C. V6C 3B6.  The
Warrants are  issued subject to the terms and conditions appended hereto as
Schedule "A".

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by a duly authorized officer.

 

DATED this ♦ day of ♦, ♦.

 

 

 

I-Minerals Inc.

 

 

 

 

 

 

 

 

Per:

 

 

 

 

 

Authorized Signing Officer

 

(See terms and conditions attached hereto)




--------------------------------------------------------------------------------

 

B2






SCHEDULE "A"




TERMS AND CONDITIONS FOR WARRANTS




Terms and Conditions attached to the Warrants issued by I-Minerals Inc. and
dated ♦ ♦, ♦.




ARTICLE 1 
INTERPRETATION

1.1 Definitions




In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:




(a) "Common Shares"means the common shares in the capital of the Company to be
issued pursuant to the exercise of Warrants;


(b) "Company" means I-Minerals Inc. unless and until a successor corporation
shall have become such in the manner prescribed in Article 6, and thereafter
"Company" shall mean such successor corporation;


(c) "Company's Auditors"means an independent firm of accountants duly appointed
as auditors of the Company;


(d) "Exchange" means the TSX Venture Exchange or such other stock exchange on
which the Company's Common Shares are listed and posted for trading;


(e) "Exercise Price"means the price of $«exercise_price» (U.S. funds) per share
if exercised by 5:00 p.m. (Vancouver time) on the Expiry Date;


(f) “Expiry Date” means the earlier of:


  (i) ♦ ♦, ♦; and


  (ii) the date the amount of the Advance in respect of which the Warrants were
issued, as provided for in the Loan Agreement between the Company and BV
Lending, LLC dated ♦ ♦, ♦, together with all accrued interest thereon, has been
repaid in full;


(g) "Expiry Time"means 5:00 p.m. (Vancouver time) on the Expiry Date;


(h) "herein", "hereby" and similar expressions refer to these Terms and
Conditions as the same may be amended or modified from time to time; and the
expression "Article" and "Section" followed by a number refer to the specified
Article or Section of these Terms and Conditions;


(i) "Issue Date"means the issue date of the Warrants shown on the face page of
this Warrant Certificate;


(j) "person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;


(k) "Warrants" means the share purchase warrants to acquire Common Shares
evidenced by this Warrant Certificate; and


(l) "Warrant Certificate"means the certificate to which these Terms and
Conditions are attached.


1.2 Interpretation Not Affected by Headings


(a) The division of these Terms and Conditions into Articles and Sections, and
the insertion of headings, are for convenience of reference only and shall not
affect the construction or interpretation thereof.


--------------------------------------------------------------------------------

 

B3

(b) Words importing the singular number include the plural and vice versa and
words importing the masculine gender include the feminine and neuter genders.


1.3 Applicable Law




The terms hereof and of the Warrants shall be construed in accordance with the
laws of the Province of British Columbia and the laws of Canada.

ARTICLE 2
ISSUE OF WARRANTS

2.1 Issue of Warrants




That number of Warrants set out on this Warrant Certificate are hereby created
and authorized to be issued.




2.2 Additional Warrants




Subject to any other written agreement between the Company and the
Warrantholder, the Company may at any time and from time to time undertake
further equity or debt financing and may issue additional Common Shares,
warrants or grant options or similar rights to purchase Common Shares to any
person.




2.3 Issue in Substitution for Lost Warrants




If this Warrant Certificate becomes mutilated, lost, destroyed or stolen:




(a) the Company shall issue and deliver a new Warrant Certificate of like date
and tenor as the one mutilated, lost, destroyed or stolen, in exchange for and
in place of and upon cancellation of such mutilated, lost, destroyed or stolen
Warrant Certificate; and


(b) the holder shall bear the cost of the issue of a new Warrant Certificate
hereunder and in the case of the loss, destruction or theft of the Warrant
Certificate, shall furnish to the Company such evidence of loss, destruction, or
theft as shall be satisfactory to the Company in its discretion and the Company
may also require the holder to furnish indemnity in an amount and form
satisfactory to the Company in its discretion, and shall pay the reasonable
charges of the Company in connection therewith.


2.4 Warrantholder Not a Shareholder




The Warrants shall not constitute the holder a shareholder of the Company, nor
entitle it to any right or interest in respect thereof except as may be
expressly provided in this Warrant Certificate.

ARTICLE 3 
EXERCISE OF THE WARRANTS

3.1 Method of Exercise of the Warrants




The right to purchase Common Shares conferred by this Warrant Certificate may be
exercised, prior to the Expiry Time, by the holder surrendering it, with a duly
completed and executed exercise form substantially in the form attached hereto
as Schedule "B" and cash or a certified cheque payable to or to the order of the
Company, at par in Vancouver, B.C. for the Exercise Price applicable at the time
of surrender in respect of the Common Shares subscribed for in lawful money of
the United States of America, to the Company.




3.2 Effect of Exercise of the Warrants


(a) Upon surrender and payment as aforesaid the Common Shares so subscribed for
shall be issued as fully paid and non-assessable shares and the holder shall
become the holder of record of such Common Shares on the date of such surrender
and payment; and


--------------------------------------------------------------------------------

 

B4

(b) within three business days after surrender and payment as aforesaid, the
Company shall forthwith cause the issuance to the holder a certificate for the
Common Shares purchased as aforesaid.


3.3 Subscription for Less than Entitlement




The holder may subscribe for and purchase a number of Common Shares less than
the number which it is entitled to purchase pursuant to the surrendered Warrant
Certificate.  In the event of any purchase of a number of Common Shares less
than the number which can be purchased pursuant to this Warrant Certificate, the
holder shall be entitled to the return of this Warrant Certificate with a
notation on the Grid attached hereto as Schedule "C" showing the balance of the
Common Shares which it is entitled to purchase pursuant to this Warrant
Certificate which were not then purchased.




3.4 Expiration of the Warrants




After the Expiry Time all rights hereunder shall wholly cease and terminate and
the Warrants shall be void and of no effect.




3.5 Hold Periods and Legending of Share Certificate

 

If any of the Warrants are exercised prior to ♦ ♦, ♦, the certificates
representing the Common Shares to be issued pursuant to such exercise shall bear
the following legends:

 

“Unless permitted under securities legislation, the holder of this security must
not trade the security before ♦ ♦, ♦.”

 

“Without prior written approval of the TSX Venture Exchange and compliance with
all applicable securities legislation, the securities represented by this
certificate may not be sold, transferred, hypothecated or otherwise traded on or
through the facilities of the TSX Venture Exchange or otherwise in Canada or to
or for the benefit of a Canadian resident until ♦ ♦, ♦.”

 

If any of the Warrants are exercised, the certificates representing the Common
Shares to be issued pursuant to such exercise shall also bear the following
legends:

 

  “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT") OR
STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES
FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED WITHOUT REGISTRATION UNDER THE 1933 ACT ONLY
(A) TO THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE 1933 ACT AND IN COMPLIANCE WITH LOCAL LAWS AND
REGULATIONS, (C) IN ANOTHER TRANSACTION OTHERWISE EXEMPT FROM REGISTRATION UNDER
THE 1933 ACT AND APPLICABLE STATE SECURITIES LAWS AFTER PROVIDING A LEGAL
OPINION OF COUNSEL OF RECOGNIZED STANDING TO SUCH EFFECT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY. DELIVERY OF THIS CERTIFICATE MAY NOT
CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN
CANADA.

 

  SUBJECT TO APPLICABLE CANADIAN LAW, AND PROVIDED THAT THE COMPANY IS A
"FOREIGN ISSUER" WITHIN THE MEANING OF REGULATION S AT THE TIME OF SALE, AND
PROVIDED FURTHER THAT THE FOLLOWING PROCEDURE COMPLIES WITH U.S. SECURITIES LAWS
AT THE TIME OF SALE, A NEW CERTIFICATE BEARING NO U.S. RESTRICTIVE LEGENDS MAY
BE OBTAINED FROM THE COMPANY'S REGISTRAR AND TRANSFER AGENT UPON DELIVERY OF
THIS CERTIFICATE AND A DULY EXECUTED DECLARATION, IN A FORM SATISFACTORY TO THE
TRANSFER AGENT AND THE


--------------------------------------------------------------------------------

 

B5

  COMPANY, TO THE EFFECT THAT SUCH SALE IS BEING MADE IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE 1933 ACT.”

ARTICLE 4 
ADJUSTMENTS

4.1 Adjustments




The number of Common Shares purchasable upon the exercise of each Warrant and
the Exercise Price shall be subject to adjustment as follows:




(a) in the event the Company shall:


  (i) pay a dividend in Common Shares or make a distribution in Common Shares;


  (ii) subdivide its outstanding Common Shares;


  (iii) combine its outstanding Common Shares into a smaller number of Common
Shares; or


  (iv) issue by reclassification of its Common Shares other securities of the
Company (including any such reclassification in connection with a consolidation,
merger, amalgamation or other combination in which the Company is the surviving
corporation);


  the number of Common Shares (or other securities) purchasable upon exercise of
each Warrant immediately prior thereto shall be adjusted so that the
Warrantholder shall be entitled to receive the kind and number of Common Shares
or other securities of the Company which it would have owned or have been
entitled to receive after the happening of any of the events described above,
had such Warrant been exercised immediately prior to the happening of such event
or any record date with respect thereto. An adjustment made pursuant to this
subsection (a) shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.

 

(b) In case the Company shall issue rights, options or warrants to all or
substantially all holders of its outstanding Common Shares, without any charge
to such holders, entitling them (for a period within 45 days after the record
date mentioned below) to subscribe for or purchase Common Shares at a price per
share which is lower than 95% of the current market price at the record date
mentioned below than the then current market price per Common Share (as
determined in accordance with subsection (d) below), the number of Common Shares
thereafter purchasable upon the exercise of each Warrant shall be determined by
multiplying the number of Common Shares theretofore purchasable upon exercise of
each Warrant by a fraction, of which the numerator shall be the number of Common
Shares outstanding on the date of issuance of such rights, options or warrants
plus the number of additional Common Shares offered for subscription or
purchase, and of which the denominator shall be the number of Common Shares
outstanding on the date of issuance of such rights, options or warrants plus the
number of shares which the aggregate offering price of the total number of
Common Shares so offered would purchase at the current market price per Common
Share at such record date. Such adjustment shall be made whenever such rights,
options or warrants are issued, and shall become effective immediately after the
record date for the determination of shareholders entitled to receive such
rights, options or warrants.


(c) In case the Company shall distribute to all or substantially all holders of
its Common Shares evidences of its indebtedness or assets (excluding cash
dividends or distributions payable out of consolidated earnings or earned
surplus and dividends or distributions referred to in subsection (a) above or in
subsection (d) below or rights, options or warrants, or convertible or
exchangeable securities containing the right to subscribe for or purchase Common
Shares (excluding those referred to in subsection (b) above)), then in each case
the number of Common Shares thereafter purchasable upon the exercise of each
Warrant shall be determined by multiplying the number of Common Shares
theretofore purchasable upon the exercise of each Warrant by a fraction, of
which the numerator shall be the then current market price per Common Share (as
determined in accordance with subsection (d) below) on the date of such
distribution, and of which the denominator shall be the then current market
price per Common Share less the then fair value (as


--------------------------------------------------------------------------------

 

B6

  determined by the board of directors of the Company, acting reasonably) of the
portion of the assets or evidences of indebtedness so distributed or of such
subscription rights, options or warrants, or of such convertible or exchangeable
securities applicable to one Common Share. Such adjustment shall be made
whenever any such distribution is made, and shall become effective on the date
of distribution retroactive to the record date for the determination of
shareholders entitled to receive such distribution.


  In the event of the distribution by the Company to all or substantially all of
the holders of its Common Shares of shares of a subsidiary or securities
convertible or exercisable for such shares, then in lieu of an adjustment in the
number of Common Shares purchasable upon the exercise of each Warrant, the
Warrantholder of each Warrant, upon the exercise thereof, shall receive from the
Company, such subsidiary or both, as the Company shall reasonably determine, the
shares or other securities to which such Warrantholder would have been entitled
if such Warrantholder had exercised such Warrant immediately prior thereto, all
subject to further adjustment as provided in this section 4.1 provided, however,
that no adjustment in respect of dividends or interest on such shares or other
securities shall be made during the term of a Warrant or upon the exercise of a
Warrant.


(d) For the purpose of any computation under subsections (b) and (c) of this
section 4.1, the current market price per Common Share at any date shall be the
weighted average price per Common Share for 25 consecutive trading days,
commencing not more than 45 trading days before such date on the stock exchange
on which the Common Shares are then traded; provided if the Common Shares are
then traded on more than one stock exchange, then on the stock exchange on which
the largest volume of Common Shares were traded during such 25 consecutive
trading day period. The weighted average price per Common Share shall be
determined by dividing the aggregate sale price of all Common Shares sold on
such exchange or market, as the case may be, during the said 25 consecutive
trading days by the total number of shares so sold. For purposes of this
subsection (d), trading day means, with respect to a stock exchange, a day on
which such exchange is open for the transaction of business. Should the Common
Shares not be listed on any stock exchange the current market price per Common
Share at any date shall be determined by the board of directors of the Company,
acting reasonably.


(e) In any case in which this Article 4 shall require that any adjustment in the
Exercise Price be made effective immediately after a record date for a specified
event, the Company may elect to defer until the occurrence of the event the
issuance, to the holder of any Warrant exercised after that record date, of the
Common Shares and other shares of the Company, if any, issuable upon the
exercise of the Warrant over and above the Common Shares and other shares of the
Company; provided, however, that the Company shall deliver to the holder an
appropriate instrument evidencing the holder's right to receive such additional
shares upon the occurrence of the event requiring such adjustment.


(f) No adjustment in the number of Common Shares purchasable hereunder shall be
required unless such adjustment would require an increase or decrease of at
least one percent (1%) in the number of Common Shares purchasable upon the
exercise of each Warrant; provided, however, that any adjustments which by
reason of this subsection (f) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment. All calculations
shall be made to the nearest one-hundredth of a share.


(g) Wherever the number of Common Shares purchasable upon the exercise of each
Warrant is adjusted, as herein provided, the Exercise Price payable upon
exercise of each Warrant shall be adjusted by multiplying such Exercise Price
immediately prior to such adjustment by a fraction, of which the numerator shall
be the number of Common Shares purchasable upon the exercise of such Warrant
immediately prior to such adjustment, and of which the denominator shall be the
number of Common Shares purchasable immediately thereafter.


(h) No adjustment in the number of Common Shares purchasable upon the exercise
of each Warrant need be made under subsections (b) and (c) if, the Company
issues or distributes to the Warrantholder the rights, options, warrants, or
convertible or exchangeable securities, or evidences of indebtedness or assets
referred to in those subsections which the Warrantholder would have been
entitled to receive had the Warrants been exercised prior to the happening of
such event or the record date with respect thereto.


--------------------------------------------------------------------------------

 

B7

(i) In the event that at any time, as a result of an adjustment made pursuant to
subsection (a) above, the Warrantholder shall become entitled to purchase any
securities of the Company other than Common Shares, thereafter the number of
such other shares so purchasable upon exercise of each Warrant and the Exercise
Price of such shares shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Common Shares contained in subsections (a) through (h),
inclusive, above, and the provisions of sections 4.2 through 4.4, inclusive, of
this Article 4 with respect to the Common Shares, shall apply on like terms to
any such other securities.


(j) Upon the expiration of any rights, options, warrants or conversion or
exchange privileges, if any thereof shall not have been exercised, the Exercise
Price and the number of Common Shares purchasable upon the exercise of each
Warrant shall, upon such expiration, be readjusted and shall thereafter be such
as it would have been had it been originally adjusted (or had the original
adjustment not been required, as the case may be) as if:


  (i) the only Common Shares so issued were the Common Shares, if any, actually
issued or sold upon the exercise of such rights, options, warrants or conversion
or exchange rights; and


  (ii) such Common Shares, if any, were issued or sold for the consideration
actually received by the Company upon such exercise plus the aggregate
consideration, if any, actually received by the Company for the issuance, sale
or grant of all such rights, options, warrants or conversion or exchange rights
whether or not exercised;


  provided further, that no such readjustment shall have the effect of
increasing the Exercise Price or decreasing the number of Common Shares
purchasable upon the exercise of each Warrant by an amount in excess of the
amount of the adjustment initially made with respect to the issuance, sale or
grant of such rights, options, warrants or conversion or exchange rights.


4.2 Voluntary Adjustment by the Company




Subject to requisite Exchange acceptance, the Company may, at its option, at any
time during the term of the Warrants, reduce the then current Exercise Price to
any amount deemed appropriate by the Board of Directors of the Company.




4.3 Notice of Adjustment




Whenever the number of Common Shares purchasable upon the exercise of each
Warrant or the Exercise Price of such Common Shares is adjusted, as herein
provided, the Company shall promptly send to the Warrantholder by first class
mail, postage prepaid, notice of such adjustment or adjustments.




4.4 No Adjustment for Dividends




Except as provided in section 4.1 of this Article 4, no adjustment in respect of
any dividends shall be made during the term of a Warrant or upon the exercise of
a Warrant.




4.5 Preservation of Purchase Rights Upon Merger, Consolidation, etc.




In connection with any consolidation of the Company with, or amalgamation or
merger of the Company with or into, another corporation (including, without
limitation, pursuant to a "takeover bid", "tender offer" or other acquisition of
all or substantially all of the outstanding Common Shares) or in case of any
sale, transfer or lease to another corporation of all or substantially all the
property of the Company, the Company or such successor or purchasing
corporation, as the case may be, shall execute with the Warrantholder an
agreement that the Warrantholder shall have the right thereafter, upon payment
of the Exercise Price in effect immediately prior to such action, to purchase
upon exercise of each Warrant the kind and amount of shares and other securities
and property which it would have owned or have been entitled to receive after
the happening of such consolidation, amalgamation, merger, sale, transfer or
lease had such Warrant been exercised immediately prior to such action, and the
Warrantholder shall be bound to accept such shares and other securities and
property in lieu of the Common Shares to which it was previously entitled;
provided, however, that no adjustment in respect of dividends, interest or 




--------------------------------------------------------------------------------

 

B8

 

other income on or from such shares or other securities and property shall be
made during the term of a Warrant or upon the exercise of a Warrant.  Any such
agreement shall provide for adjustments, which shall be as nearly equivalent as
may be practicable to the adjustments provided for in this Schedule "A".  The
provisions of this Article 4 shall similarly apply to successive consolidations,
mergers, amalgamation, sales, transfers or leases.




4.6 Determination of Adjustments




If any questions shall at any time arise with respect to the Exercise Price,
such question shall be conclusively determined, absent manifest error, by the
Company's Auditors, or, if they decline to so act, any other firm of Chartered
Accountants, in Vancouver, British Columbia, that the Company may designate and
the Warrantholder, acting reasonably, may approve, and who shall have access to
all appropriate records and such determination shall be binding upon the Company
and the holder.

ARTICLE 5 
COVENANTS BY THE COMPANY

5.1 Reservation of Common Shares




The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of Common Shares to satisfy the rights of
acquisition provided for in this Warrant Certificate.

ARTICLE 6 
MERGER AND SUCCESSORS

6.1 Company May Consolidate, etc. on Certain Terms




Nothing herein contained shall prevent any consolidation, amalgamation or merger
of the Company with or into any other corporation or corporations, or a
conveyance or transfer of all or substantially all the properties and estates of
the Company as an entirety to any corporation lawfully entitled to acquire and
operate same, provided, however, that the corporation formed by such
consolidation, amalgamation or merger or which acquires by conveyance or
transfer all or substantially all the properties and estates of the Company as
an entirety shall, simultaneously with such amalgamation, merger, conveyance or
transfer, assume the due and punctual performance and observance of all the
covenants and conditions hereof to be performed or observed by the Company.




6.2 Successor Company Substituted




In case the Company, pursuant to section 6.1 shall be consolidated, amalgamated
or merged with or into any other corporation or corporations or shall convey or
transfer all or substantially all of its properties and estates as an entirety
to any other corporation, the successor corporation formed by such consolidation
or amalgamation, or into which the Company shall have been consolidated,
amalgamated or merged or which shall have received a conveyance or transfer as
aforesaid, shall succeed to and be substituted for the Company hereunder and
such changes in phraseology and form (but not in substance) may be made in this
Warrant Certificate and herein as may be appropriate in view of such
amalgamation, merger or transfer.

ARTICLE 7 
AMENDMENTS

7.1 Amendment, etc.




This Warrant Certificate may only be amended by a written instrument signed by
the parties hereto.




--------------------------------------------------------------------------------

 

B9

ARTICLE 8 
MISCELLANEOUS

8.1 Time




Time is of the essence of the terms of this Warrant Certificate.

 

8.2 Notice




Any notice or other communication to be given in connection with this Warrant
Certificate must be in writing and given by personal delivery or by fax or email
to the following addresses:

 

  To the Company:

  I-Minerals Inc.

  Suite 880 – 580 Hornby Street

  Vancouver, British Columbia

  Canada V6C 3B6

 

  Attention: Barry Girling, Director

  Fax: 604-684-0642

  Email: wbg@imineralsinc.com

 

  To the Warrantholder:

 

  BV Natural Resources, LLC

  Suite 201 – 901 Pier View Drive

  Idaho Falls, Idaho

  U.S.A. 83402




  Attention: Cortney Liddiard, Chief Executive Officer

  Email: flyfish@ballventures.com

 

8.3 Non-transferability of Warrants




The Warrants evidenced hereby (or any portion thereof) may not be assigned or
transferred by the holder except as permitted under the Securities Act (British
Columbia), together with all regulations and rules promulgated thereunder and
all administrative policy statements, instruments, blanket orders and rulings,
notices and administrative directions issued by the British Columbia Securities
Commission and any order granted by the British Columbia Securities Commission.
In the event the Warrants evidenced hereby (or any portion thereof) are
assignable or transferable as permitted herein, they may be assigned or
transferred by the holder duly completing and executing the transfer form
attached hereto as Schedule “D”. The rights and obligations of the parties
hereunder shall be binding upon and enure to the benefit of their successors and
permitted assigns.

--------------------------------------------------------------------------------

 





SCHEDULE "B"




EXERCISE FORM

TO:        I-Minerals Inc.




Terms which are not otherwise defined herein shall have the meanings ascribed to
such terms in the Warrant Certificate held by the undersigned and issued by
I-Minerals Inc. (the "Company").

The undersigned hereby exercises the right to acquire __________ Common Shares
of the Company in accordance with and subject to the provisions of such Warrant
Certificate and herewith makes payment of the purchase price in full for the
said number of Common Shares.

The Common Shares are to be issued as follows:




Name:

 

 

 

Address in full:

 

 

 

 

 

 

Social Insurance Number:

 

 

 




Note:  If further nominees are intended, please attach (and initial) a schedule
giving these particulars.




DATED this _____ day of _______________, 201____.

 

 

Signature Guaranteed

 

  (Signature of Warrantholder)

     

 

 

  Print full name

     

 

 

Print full address

 

Instructions:




1. The registered holder may exercise its right to receive Common Shares by
completing this form and surrendering this form and the Warrant Certificate
representing the Warrants being exercised to the Company.


2. If the Exercise Form indicates that Common Shares are to be issued to a
person or persons other than the registered holder of the Warrant Certificate,
the signature of such holder of the Exercise Form must be guaranteed by an
authorized officer of a chartered bank, trust company or an investment dealer
who is a member of a recognized stock exchange.


3. If the Exercise Form is signed by a trustee, exercise, administrator,
curator, guardian, attorney, officer of a corporation or any person acting in a
judiciary or representative capacity, the certificate must be accompanied by
evidence of authority to sign satisfactory to the Company.


--------------------------------------------------------------------------------

 





SCHEDULE "C"




WARRANT EXERCISE GRID




 Common Shares Issued

Common Shares Available

Initials of Authorized Officer





 

 





 

 





 

 





 

 





 

 





 

 





 

 








--------------------------------------------------------------------------------

 

SCHEDULE "D"

TRANSFER FORM

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto



                                                                                                                                                                                                               

(Please print or typewrite name and address of assignee)



                                                                                                                                                                                                               




                          Warrant(s) represented by the within certificate, and
do(es) hereby irrevocably constitute and appoint




                                                                                                                                                                                                               




                 the attorney of the undersigned to transfer the said Warrants
maintained by the transfer agent of the Company with full power of substitution
hereunder.

 

DATED this                  day of                                         ,
                         .




 

 


                                                                                                    
Signature of Holder

 




                                                                                                   
Signature Guarantee

                                                                                                    
Name of Holder (please print)

 

The signature of the Holder to this assignment must correspond exactly with the
name of the Holder as set forth on the face of this Warrant certificate in every
particular, without alteration or enlargement or any change whatsoever and the
signature must be guaranteed by a Canadian chartered bank or by a Canadian trust
company or by a medallion signature guarantee from a member of a recognized
Signature Medallion Guarantee Program.




--------------------------------------------------------------------------------

 

DATED:         June 1, 2016



                                                                                                                       



 



Among:



 



I-Minerals Inc.



OF THE FIRST PART



And:



 



i-minerals USA Inc.



OF THE SECOND PART



And:



 



BV Lending, LLC



OF THE THIRD PART



                                                                                                                       



 



LOAN AGREEMENT



 



                                                                                                                       



 



Tupper Jonsson & Yeadon



1710 - 1177 West Hastings Street



Vancouver, B. C.



V6E 2L3



 



Telephone: (604) 640-6355


--------------------------------------------------------------------------------



